UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1155



TEAMSTERS LOCAL NO. 391, Affiliated with The
International Brotherhood of Teamsters,

                                              Plaintiff - Appellant,

           versus


BALL CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-01-404-1)


Argued:   December 1, 2005              Decided:     December 21, 2005


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Seth R. Cohen, SMITH, JAMES, ROWLETT & COHEN, L.L.P.,
Greensboro, North Carolina, for Appellant. James Marion Powell,
WOMBLE, CARLYLE, SANDRIDGE & RICE, P.L.L.C., Greensboro, North
Carolina, for Appellee. ON BRIEF: D. Ross Hamilton, Jr., WOMBLE,
CARLYLE, SANDRIDGE & RICE, P.L.L.C., Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Teamsters Local 391 appeals the award of summary judgment

granted   in   the   Middle    District    of    North     Carolina   to   Ball

Corporation on Local 391’s breach of contract claim.                  Teamsters

Local 391 v. Ball Corp., 355 F. Supp. 2d 803 (M.D.N.C. 2005).

Local 391 instituted the present action under section 301 of the

Labor Management Relations Act, 29 U.S.C. § 185. By its complaint,

Local 391 contends that Ball breached the parties’ 2000 collective

bargaining agreement (the “CBA”) by failing to pay the balance of

a “reserve fund” to Local 391’s members, workers at Ball’s plant in

Reidsville, North Carolina.        The reserve fund had been established

by the CBA to facilitate a “gainsharing plan” at the Reidsville

plant.*

     In substance, the gainsharing plan allows production and

maintenance workers to receive an annual bonus of up to, but not

exceeding, five percent of their qualified earnings if the plant

makes “gains,” such as process improvements and increases in

productivity.    A self-funding provision in the plan requires all

gainsharing    payments   in   a   plan   year   to   be    made   from    funds

attributable to that year’s gains.         Accordingly, whether workers



     *
      The gainsharing plan has been in place at the Reidsville
plant since 1995, and was originally negotiated by Ball’s
predecessor, Reynolds Metal Company.      As relevant here, the
gainsharing plan has been adopted verbatim in subsequent CBAs.
Ball acquired Reynolds’s interest in the Reidsville plant in 1998,
and by referring to “Ball” we refer also to Reynolds.

                                      2
receive all or any of the potential five-percent annual bonus

depends upon whether, and to what extent, the plant realizes gains

in a given plan year.

      Although gains and losses are measured over an entire plan

year, the plan provides for quarterly gainsharing payments.             Such

payments create a risk of overpayment in a year with positive gains

in the early quarters and negative gains in the later quarters,

potentially jeopardizing the self-funding requirement. In order to

protect against such an overpayment risk, the plan calls for the

creation of a reserve fund, into which a portion of the funds

attributed to each quarter’s gains are paid.            In the event gains

are negative in later quarters, the reserve fund can be used to

reimburse Ball for gainsharing payments it has already made.

Similarly, if employees are owed more gainsharing payments at the

end of a plan year, the reserve fund can be used to satisfy their

entitlements.

      A provision in a Memorandum of Understanding (the “MOU”) —

incorporated into the gainsharing plan, which, in turn, is part of

the CBA — requires that the balance of the reserve fund “be paid

at   the   end   of   the   year   after   accounting   for   any   quarterly

deficits.” Relying upon that provision of the MOU, Local 391 seeks

to recover for its members the balance of the reserve fund from

plan year 2000.       In so doing, Local 391 admits that its members

received gainsharing payments for the 2000 plan year in an amount

                                       3
equal to five percent of their qualified earnings, just as they had

in all prior plan years in which the total gains justified such

gainsharing payments.    Nonetheless, Local 391 maintains that its

members are further entitled to receive the reserve fund balance

because the MOU requires that such balances “be paid at the end of

the year.”

       The district court found that the provision of the MOU relied

upon by Local 391 is facially ambiguous in that its text does not

readily disclose to whom the reserve balance should be paid at the

end of a plan year.    Teamsters Local 391, 355 F. Supp. 2d at 809.

After considering extrinsic evidence, however, the court determined

that “no reasonable juror could find that the parties intended

anything other than” that the five-percent cap would apply to the

reserve fund and to the provision of the MOU relied upon by Local

391.   Id. at 813.   The court therefore concluded that, read in the

context of the parties’ prior dealings on the gainsharing plan

(since 1995), the CBA unequivocally required that any balance in

the reserve fund at the end of a plan year be paid to Ball.     See

id.    Accordingly, the court granted Ball’s motion for summary

judgment.    Id.

       Upon careful consideration of the record and the parties’

briefs and oral argument, we are unable to identify any error in

the district court’s well-reasoned decision.     We are accordingly

content to affirm on the basis of the district court’s opinion.


                                  4
See Teamsters Local 391 v. Ball Corp., 355 F. Supp. 2d 803

(M.D.N.C. 2005).

                                                  AFFIRMED




                            5